MEMORANDUM OPINION

                                              No. 04-08-00429-CV

                                   IN RE ANDRES HOLDING CORP.
                                   f/k/a Andres Construction Services, Inc.

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 26, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relator=s petition for a writ of mandamus and is of the opinion

the relator is not entitled to the relief sought. Accordingly, relator=s petition for a writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                                PER CURIAM




           1
          This proceeding arises out of Cause No. 2006-CI-02919, styled Capstone Corporation, Inc. v. Andres
Holding Corp., f/k/a Andres Construction Services, Inc. v. Villaje Del Rio, Ltd.., et al., pending in the 285th Judicial
District Court, Bexar County, Texas, the Honorable Michael Peden presiding. However, the challenged order was
signed by the Honorable Martha Tanner, presiding judge of the 166th Judicial District Court, Bexar County, Texas.